EXHIBIT 99.1 The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Investor Relations Brink’s Reports Third-Quarter Results Non-GAAP EPS $.19 vs $.69; GAAP EPS $.38 vs $.61 Latin America Results Hurt by Currency, Organic Profit Decline and Chile Theft Loss Management Reduces 2014 Outlook, Continues to Expect Strong Profit Growth in 2015 and 2016 RICHMOND, Va., October 30, 2014 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today reported third-quarter earnings. Third-Quarter Highlights GAAP: · EPS includes Peru divestiture gain ($.45) and Netherlands restructuring charge ($.24) · EPS $.38 vs. $.61; revenue down 7% (13% organic growth) · Segment profit down 79% (58% organic decline); margin 1.9% vs. 8.1% · Latin America $5 million loss vs. $43 million profit; margin (1.5%) vs. 10.1% · EMEA profit $16 million vs. $32 million; margin 5.1% vs 10.7% · North America profit $2 million vs. break-even; margin 0.7% vs 0.1% · Asia-Pacific profit flat at $5 million; margin 13.0% vs. 13.8% Non-GAAP: · EPS $.19 vs. $.69; revenue down 7% (13% organic growth) · Segment profit down 53% (39% organic decline); margin 4.2% vs. 8.4% · Latin America profit break-even vs. $42 million; margin 0.1% vs. 10.0% · EMEA profit $31 million vs. $32 million; margin 10.2% vs. 10.7% · North America profit $2 million vs. $3 million; margin 1.0% vs. 1.4% · Asia-Pacific profit flat at $5 million; margin 13.0% vs. 13.8% 1 Other: · GAAP and non-GAAP results include charge of $10 million ($.13 per share) related to a robbery in Chile (see “Recent Events” on page 6); charge allocated to regional segments, consistent with other global expenses · Negative currency impact: $194 million on revenue (GAAP and non-GAAP); $16 million on GAAP profit, $12 million on non-GAAP profit; due primarily to devaluation of Venezuela currency Tom Schievelbein, chairman, president and chief executive officer, said: “The lower third-quarter earnings reflect relatively flat profits in all regions except Latin America, where profits declined sharply due primarily to a negative currency impact of $12 million, organic profit declines in Venezuela, Mexico and Brazil and a theft loss in Chile.The negative currency impact was due mainly to the devaluation of the Venezuelan bolivar earlier this year. “We’ve reduced our 2014 non-GAAP segment margin rate to a range between 5.5% and 6.0% and expect full-year revenue of about $3.7 billion.We continue to expect strong profit growth in 2015 and 2016 as operational improvements begin to take hold, particularly in the U.S. and Mexico.Our target for 2015 is to achieve a non-GAAP segment margin rate of 6.5% to 7.0% on revenue of about $3.8 billion.Our goal to achieve a full-year segment margin rate of 8% by the end of 2016 has not changed.” 2 Summary Reconciliation of Third-Quarter GAAP to Non-GAAP EPS* Third Quarter Nine Months GAAP Diluted EPS $ $ $ ) $ Exclude expenses related to currency devaluation in Venezuela - Exclude U.S. retirement plan expenses Exclude employee benefit settlement losses Exclude gains and losses on acquisitions, dispositions, and closures ) Exclude share-based compensation adjustment ) - - Adjust quarterly tax rate to full-year average rate ) ) ) - Non-GAAP Diluted EPS $ Summary of Third-Quarter Results* Third Quarter Nine Months (In millions, except for per share amounts) % Change % Change GAAP Revenues $ (7
